Case: 19-40962        Document: 00515538769             Page: 1      Date Filed: 08/24/2020




             United States Court of Appeals
                  for the Fifth Circuit                                         United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                                 August 24, 2020
                                    No. 19-40962                                  Lyle W. Cayce
                                  Summary Calendar                                     Clerk


 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Anthony Terrele McCalebb,

                                                               Defendant—Appellant.



                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:19-CR-307-2


 Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
 Per Curiam:*
         Anthony Terrele McCalebb was convicted by a jury of conspiracy to
 transport undocumented aliens within the United States and two counts of
 transporting an undocumented alien within the United States for commercial



         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-40962      Document: 00515538769         Page: 2     Date Filed: 08/24/2020




                                  No. 19-40962


 advantage and private financial gain. On appeal, he challenges the sufficiency
 of the evidence supporting the two latter counts, specifically as to the
 transporting element. Because his sufficiency challenge is preserved, we
 review it de novo. See United States v. Frye, 489 F.3d 201, 207 (5th Cir. 2007);
 United States v. Resio-Trejo, 45 F.3d 907, 910 n.6 (5th Cir. 1995). We view all
 of the evidence in the light most favorable to the Government with all
 reasonable inferences made in support of the jury’s verdict. See United States
 v. Moser, 123 F.3d 813, 819 (5th Cir. 1997).
        McCalebb argues that the evidence was insufficient to support the
 transporting element because he was only the passenger during the offense.
 However, there was sufficient evidence showing that McCalebb had control
 over the operation by convincing his co-defendant to engage in these
 offenses; being the sole coordinator with the unidentified alien smuggler,
 both before and during the offense; and directing the aliens where and how
 to hide. See United States v. Acosta-Ruiz, 481 F. App’x 213, 216 (5th Cir.
 2012); United States v. Pineda-Jimenez, 212 F. App’x 369, 372 (5th Cir. 2007).
        Accordingly, the district court’s judgment is AFFIRMED.




                                        2